DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 02/05/2021.  In virtue of the communication:
Claims 1-15 are present in the instant application.
Claims 1-15 are currently amended.
The references cited in the Information Disclosure Statement (IDS) filed on 02/05/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, line 1, --method-- should be added before “for generating”.
In claim 1, line 16, “its” is not clear to what it is intended to be (before “colour” and “optimization parameter”).
In claim 4, line 7, “its” is not clear to what it is intended to be (before “corresponding light source”).
In claim 6, line 2, “characterized in that” should be changed to --where-- before “said plurality of light sources”.
In claim 12, line 6, “having” should be deleted after “comprising”.
In claim 13, line 2, “having” should be deleted after “comprises”.

In claim 15, line 2, “having” should be deleted after “comprises”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-15 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowed subject matters of the claims are in the inclusion of the limitation(s):
“… a method for generating a target light starting from a plurality of light sources, each having an individual emission spectrum, comprising the steps of: selecting a target colour from a target region of a colour space; and emitting a target light from said light sources according to a weighted combination of light sources corresponding to said target colour; for said target colour, said weighted combination is obtained from an output model which is optimized according to an optimization parameter, and wherein said output model is previously determined in a modelling stage comprising the following steps: calculating a plurality of mixed spectra, each being a weighted combination of said individual emission spectra of said plurality of light sources; for each mixed spectrum of said plurality of mixed spectra, calculating colour coordinates and optimization parameter; partitioning in sectors a modelling region of said colour space; for each sector, selecting an optimized mixed spectrum as the mixed spectrum contained in said sector having the best optimization parameter; thus obtaining an optimized weighted combination for said colour sector, as the weighted combination of said optimized mixed spectrum; using the optimized weighted combination of each of said sectors, establishing a correspondence between colour coordinates and weighted combinations; thus obtaining said output model” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-15 are allowable as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Dupras (U.S. Pub. 2018/0014375 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844